Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 1 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 2 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 3 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 4 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 5 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 6 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 7 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 8 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                          Exhibit A - E Page 9 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 10 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 11 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 12 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 13 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 14 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 15 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 16 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 17 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 18 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 19 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 20 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 21 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 22 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 23 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 24 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 25 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 26 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 27 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 28 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 29 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 30 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 31 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 32 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 33 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 34 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 35 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 36 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 37 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 38 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 39 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 40 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 41 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 42 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 43 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 44 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 45 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 46 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 47 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 48 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 49 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 50 of 51
Case 13-12682-VFP   Doc 650-1 Filed 07/02/19 Entered 07/02/19 10:21:36   Desc
                         Exhibit A - E Page 51 of 51
